Citation Nr: 1741087	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to a rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to an increased rating in excess of 10 percent for lichen simplex (skin disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The jurisdiction of the case now rests with the RO in Montgomery, Alabama. 


FINDINGS OF FACT

1.  In a January 25, 2017 communication, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to a rating in excess of 50 percent for major depressive disorder.

2.  The Veteran's lichen simplex affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, and did not require any systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to a rating in excess of 50 percent for major depressive disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a disability rating in excess of 10 percent for lichen simplex have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The issue of entitlement to a rating in excess of 50 percent for major depressive disorder was first denied in a February 2010 rating decision.  The Veteran perfected his appeal with regard to the issue in March 2012.  In a January 25, 2017 written communication, however, the Veteran stated that he wished to withdraw the issue on appeal.  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204 (b)(3) (2016).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  The Veteran has withdrawn the appeal on the issue of entitlement to a rating in excess of 50 percent for major depressive disorder.  The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to the issue, and it is dismissed.

Skin Disability
 
The Veteran seeks a higher rating for his skin disability.  The Veteran is currently in receipt of a 10 percent disability rating for lichen simplex, effective November 25, 2009 (the date the Veteran filed for an increase).  As such, the Veteran's claim will be reviewed from that date forward. 
  
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes (DCs) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's lichen simplex is currently rated under DCs 7899-7806.  Hyphenated DCs are used when a rating under one code requires use of an additional diagnostic code (DC) to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of DCs 7899-7806 reflects that there is no DC specifically applicable to the Veteran's skin disease, such that the disability is rated by analogy to dermatitis or eczema under DC 7806.  38 C.F.R. § 4.20 (2016) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 7806, a 10-percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30-percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60-percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).

In this regard, the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to any oral or parenteral medication prescribed by a medical professional to treat the underlying skin disorder.  VA Adjudications Procedures Manual (M21-1), pt. III, subpt. iv, ch. 4, § J. 3. f (updated October 5, 2015).

The Veteran's VA medical records show that he was prescribed a topical corticosteroid cream to be used on his skin when flare-ups and irritation occurred.  See November 2009-December 2009; June-October 2016 VA treatment records, in VBMS.  

The Veteran underwent a VA skin examination in January 2010.  The examiner confirmed a diagnosis of neurodermatitis/lichen complex.  The examiner stated that the Veteran reported having intermittent pruritic patches on his skin which itched, became hyperpigmented, and then gradually resolve.  After healing, the patches would be hyperpigmented, and then they fade with time.  The examiner noted that the Veteran had numerous lesions at the time of the examination, and related being unable to control his itching of the lesions.  The Veteran stated that his skin condition was intermittent, depending on his level of anxiety.

The examiner noted that the Veteran's current treatment for the skin condition was
triamcinolone cream, and had used several other medications in the past.  The Veteran had no light therapy for his skin, and no side effects of the topical treatment.  The Veteran stated that he did not feel that the triamcinolone was particularly helpful.  The examiner noted that the Veteran had no systemic symptoms, such as fever or weight loss, and no malignant neoplasms of his skin or urticaria.

Upon physical examination, the examiner noted that the Veteran had no involvement of his face, and had some patches above his navel.  The examiner related that the Veteran had several resolving patches on his right hand and left hand, as well as his legs, and had one patch on his back.  The examiner reported that the Veteran's skin disability was not treated with systemic agents, and involved less than one percent of the visible body surface area, and less than 10 percent of his total body surface area.  

The Veteran submitted photographs taken in February 2012 showing patches on his upper shoulders, stomach, and left leg.  See photographs in VBMS.

The Veteran underwent another VA examination in April 2016.  The Veteran reported breakouts in patches on his arms and legs with itching that came and went, and which could become hyperpigmented and then gradually fade.  The Veteran reported treatment with a topical medication of tretinoin 0.05, which the examiner noted the Veteran used constantly or near-constantly.  Upon physical examination, the examiner noted that the Veteran had hyperpigmented plaques scattered over his arms, legs, and some on his abdomen.  The examiner reported that five to 20 percent of the Veteran's total body area was affected, and no exposed area.  There were no other findings, and the Veteran had no other skin conditions, tumors or neoplasms, and no other pertinent findings.  The Veteran also had no scars or disfigurement of the head, face, or neck, and no systemic manifestations due to his skin disease.      

In April 2016, the Veteran was noted not to have any rash on his skin.  In May 2016 and August 2016, the Veteran was noted not to have any current skin issues.  See April 5, 2016, May 18, 2016, August 10, 2016 VA treatment records, in VBMS.  
  
In June 2016, the Veteran reported to his VA physician that his skin felt like it was burning, and that the medication he applied to it did not work. The physician noted that the Veteran had hyperpigmented round papules with accentuated skin lines, some with excoriations, located primarily on the lower legs and on the left wrist
(he also has skin issues on his feet, but those appear to have been separate and related to a new pair of shoes).  See June 16, 2016 VA treatment records, in VBMS.  
  
Based on the foregoing, the Board finds that the Veteran's lichen simplex has been appropriately rated at 10 percent.  The Veteran's lichen simplex covered between 5 and 20 percent of his skin (including exposed), and he did not require intermittent systemic therapy at any point in time.  While the Board recognizes that the Veteran's skin disability requires a topical cream, that is not considered "systemic therapy."   

The evidence does not more nearly approximate the criteria for the next higher rating, which requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs to be used for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The Board has considered whether a higher rating would be warranted under another DC, but the VA examiners' reports indicate that the skin disability has not resulted in scarring or disfigurement, or in any other side effects or symptoms, which could merit a higher evaluation under a separate DC.  Consequently, the Board concludes that DCs 7899-7806 most appropriately reflects the Veteran's service-connected skin disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70   (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected skin disability, as the preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given that the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application.


ORDER

The claim for entitlement to a rating in excess of 50 percent for major depressive disorder is dismissed without prejudice.

Entitlement to a rating in excess of 10 percent for lichen simplex is denied.



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


